            Case 2:18-cv-04913-DS Document 23 Filed 07/28/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOANNA MACCLELLAND,                              :
Plaintiff,                                       :            CIVIL ACTION
                                                 :
       v.                                        :
                                                 :            NO. 18-4913
                                                 :
ANDREW SAUL,1                                    :
Commissioner of Social Security,                 :
Defendant.                                       :
                                            ORDER

       AND NOW, this 28th day of July, 2020, following upon consideration of Plaintiff’s “Brief

and Statement of Issues on Appeal” (“Pl. Br.”) (Doc. 17); “Defendant’s Response to Request for

Review of Plaintiff” (“Def. Br.”) (Doc. 18); and “Plaintiff’s Reply Brief” (“Pl. Reply”) (Doc. 21),

and for reasons set out in the accompanying memorandum opinion, it is hereby ORDERED that

Plaintiff’s request for review is GRANTED and final decision of the Commissioner denying

disability benefits in part is VACATED; this matter is REMANDED to the Commissioner under

sentence four of 42 U.S.C. § 405(g) for further administrative proceedings; and the Clerk of Court

is shall to mark this case CLOSED for statistical purposes.


                                                     BY THE COURT:


                                                     /s/ David R. Strawbridge, USMJ
                                                     DAVID R. STRAWBRIDGE
                                                     UNITED STATES MAGISTRATE JUDGE




1Andrew Saul became the Acting Commissioner of Social Security on June 17, 2019. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul should be substituted for the former
Acting Commissioner, Nancy A. Berryhill, as the defendant in this action. No further action need
be taken to continue this suit pursuant to section 205(g) of the Social Security Act. 42 U.S.C. §
405(g).
